Lumpkin, Justice.
In 1883 the General Assembly passed an act to establish a new charter for the City of Dawson. Acts of 1882-3, p. 404. Section 18 of that act confers upon the mayor and aldermen power and authority to provide for the registration of all voters in that city, but does not definitely and distinctly declare for what elections the registration of the voters shall be had. It is, however, strongly inferable that the only elections in contemplation by the General Assembly were those to be had for the municipal officers of the city. In endeavoring to arrive at the legislative intention with regard to this matter, we have carefully studied the entire act; and as a result, have reached the conclusion that the General Assembly did not intend to' either authorize or require a registration of voters with reference to any other municipal elections than those of the kind, last above mentioned. If this conclusion is a correct one, it follows, in view of the previous adjudications of this court in cases more or less similar, that no registration of the qualified voters of this particular city was essential as a test for ascertaining whether or not the requisite two thirds majority had been obtained at the election now under review, it being one which had been held upon the question of issuing bonds for the purpose of establishing waterworks and electric lights in that city. The true test to be applied *11in. this ease was that provided for in section. 508(1) of the code.
In Gavin v. City of Atlanta, 86 Ga. 132, it appeared that the registration provided for in the city charter related to “any municipal election in said oity”; that is, to all elections held therein; and consequently, it was held that it was essential to look to the number of voters registered, in order to ascertain whether or not a two thirds majority of the qualified voters of the city had been obtained at the election then under review. In Mayor & Council of Madison v. Wade et al., 88 Ga. 699, it was shown that the municipal authorities had ample power to require a registration for any corporate election, including one upon the question of approving a certain school act; but the difficulty was, they sought to apply to an election for that purpose an existing registration ordinance which related only to elections for municipal officers.
The registration act dealt with in Kaigler v. Roberts et al., 89 Ga. 476, was one which applied only to elections for governor and other officers. Accordingly, it was held that no preliminary registration was requisite to an election held under section 508(i) et seq. of the code, upon the question of issuing court-house bonds, and therefore, that section 508(1) would apply for the purpose of ascertaining whether or not two thirds of the qualified voters of the county had voted in favor of the proposed bonds. This case is, in principle, very similar to the case 'at bar.
The ruling in 89th Ga. is followed in Howell v. Mayor & Council of Athens, 91 Ga. 139, it appearing that the system of registration provided for in the charter of the city of Athens related exclusively to elections for municipal officers. In Mayor & Council of Decatur et al. v. Wilson et al., 96 Ga. 251, it was held that inasmuch as the mayor .and council had “power and authority to provide for the registration of voters prior to any municipal election in ,said town,” it could not, in the absence of any registration *12at all, be legally ascertained whether or not, at a particular election, two thirds of the qualified voters had voted “for public schools.” In other words, that having the authority 'to provide for a registration applicable to that election, and having failed to exercise it, the fact that two thirds -of those voting at the election voted in favor of the establishment of the proposed school system was not a legal test upon the question.
The decision of this court in the case of Heilbron et al. v. Mayor & Council of Cuthbert, Ibid. 312, so far as applicable, is in harmony with the foregoing decisions.

Judgmmt affirmed.